                                                         Case 8:17-bk-08036-MGW                Doc 180
                                                                                                FORM 1
                                                                                                                Filed 04/21/21            Page 1 of 8
                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                     Page:       1
                                                                                     ASSET CASES
Case No:            17-08036        MGW     Judge: MICHAEL G. WILLIAMSON                                                         Trustee Name:                     ANGELA WELCH , TRUSTEE
Case Name:          Lookin Up Enterprises, Inc.                                                                                 Date Filed (f) or Converted (c):   07/13/18 (c)
                                                                                                                                341(a) Meeting Date:               08/14/18
For Period Ending: 03/31/21                                                                                                     Claims Bar Date:                   09/21/18



                                        1                                       2                          3                         4                         5                                 6
                                                                                                  Estimated Net Value
                                                                            Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                            Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                   Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. FINANCIAL ACCOUNTS Iberia Checking                                                1.00                           0.00                                               0.00                  FA
     Iberia Bank Checking 5612
 2. FINANCIAL ACCOUNTS JP Morgan Chase                                               10.00                           0.00                                               0.00                  FA
     JP Morgan Chase Bank, NA Checking
 3. FINANCIAL ACCOUNTS Navy Federal Credit Union                                     30.00                           0.00                                               0.00                  FA
     Navy Federal Credit Union Checking
 4. ACCOUNTS RECEIVABLE                                                        15,000.00                        1,200.00                                           1,366.38                   FA
 5. INVENTORY                                                                       500.00                           0.00           OA                                  0.00                  FA
     Boat parts, life vests and props
 6. OFFICE EQUIPMENT                                                            2,000.00                             0.00           OA                                  0.00                  FA
     4-Desk w/4 chairs, 3 file cabinets and 2 shelves
 7. OFFICE FIXTURES                                                             3,000.00                             0.00           OA                                  0.00                  FA
     3 copiers, 3 PCS, 3 printers 2 Laptops 8 tablets 10 phones
 8. Vehicles 2015 Hyunda Sonata                                                10,000.00                             0.00           OA                                  0.00                  FA
     2015 Hyundai Somata w/option to purchase
     Lien Holder: Hyundai
 9. Vehicles 2016 Chevy Traverse                                               14,000.00                             0.00           OA                                  0.00                  FA
     2016 Chevy Traverse w/option to purhcase

     Lien Holder: GM Financial
 10. Vehicles 2016 Chevy Camaro                                                10,000.00                             0.00           OA                                  0.00                  FA
     2016 Chevy Camaro w/option to Purchase

     Lien Holder: GM Financial
 11. VEHICLES 2009 Yamaha Pwcrft                                                3,000.00                        3,000.00            OA                                  0.00                  FA
     2009 Yamaha Pwcrft




LFORM1                                                                                                                                                                                                       Ver: 22.03b
                                                      Case 8:17-bk-08036-MGW                    Doc 180
                                                                                                 FORM 1
                                                                                                                 Filed 04/21/21            Page 2 of 8
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                     Page:       2
                                                                                      ASSET CASES
Case No:            17-08036        MGW      Judge: MICHAEL G. WILLIAMSON                                                         Trustee Name:                     ANGELA WELCH , TRUSTEE
Case Name:          Lookin Up Enterprises, Inc.                                                                                  Date Filed (f) or Converted (c):   07/13/18 (c)
                                                                                                                                 341(a) Meeting Date:               08/14/18
                                                                                                                                 Claims Bar Date:                   09/21/18



                                       1                                         2                          3                         4                         5                                 6
                                                                                                   Estimated Net Value
                                                                             Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                             Asset Description                              Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                 (Scheduled and Unscheduled (u) Property)                     Values                and Other Costs)          OA=554(a) Abandon             the Estate


     Ttile xxx0062
     Wave Runner #7
 12. Vehicles 2005 Yamaha Pwcrft                                                 3,000.00                        3,000.00            OA                                  0.00                  FA
     2005 Yamaha Pwcrft Title xxx1714
     Wave Runner #9
 13. Vehicles 2005 Yamaha Pwcrft                                                 3,000.00                        3,000.00            OA                                  0.00                  FA
     2005 Yamaha Pwcrft Title xxx1752
 14. VEHICLES 2011 Yamaha Pwcrft                                                 3,000.00                        3,000.00            OA                                  0.00                  FA
     2011 Yamaha Pwcrft Title xxx3099
     Wave Runner #3
 15. 1/2 Interest in 2012 Yamaha Pwcrft                                          1,500.00                             0.00           OA                                  0.00                  FA
     1/2 interest in 2012 Yamaha Pwcrft
     Title xxx9575-Wave Runner #4

     Lien Holder- Synchrony Bank
 16. Vehicles   8 Kayaks                                                         1,200.00                             0.00           OA                                  0.00                  FA
     8 Kayaks
 17. Other 8 SUP Stand Up Paddle Boards                                          1,200.00                             0.00           OA                                  0.00                  FA
     8-SUPs Stand Up Paddle Baord
 18. OTHER MISCELLANEOUS                                                             500.00                           0.00           OA                                  0.00                  FA
     1 Tube, 2 sets of Skis, 2 Wake Boards & 1 Knee Board
 19. OTHER Canoe                                                                     200.00                           0.00           OA                                  0.00                  FA
     Canoe
 20. CONTINGENT CLAIMS Possible lawsuit                                          Unknown                         1,500.00                                                0.00                  FA
     Possible lawsuit against City of St. Pete




LFORM1                                                                                                                                                                                                        Ver: 22.03b
                                                            Case 8:17-bk-08036-MGW                             Doc 180
                                                                                                                FORM 1
                                                                                                                                  Filed 04/21/21          Page 3 of 8
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                             Page:        3
                                                                                                 ASSET CASES
Case No:             17-08036          MGW    Judge: MICHAEL G. WILLIAMSON                                                                       Trustee Name:                     ANGELA WELCH , TRUSTEE
Case Name:           Lookin Up Enterprises, Inc.                                                                                                Date Filed (f) or Converted (c):   07/13/18 (c)
                                                                                                                                                341(a) Meeting Date:               08/14/18
                                                                                                                                                Claims Bar Date:                   09/21/18



                                        1                                                     2                             3                        4                         5                                   6
                                                                                                                 Estimated Net Value
                                                                                        Petition/           (Value Determined by Trustee,     Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                               Asset Description                                       Unscheduled             Less Liens, Exemptions,           Abandoned                Received by               Gross Value of Remaining Assets
                   (Scheduled and Unscheduled (u) Property)                              Values                   and Other Costs)           OA=554(a) Abandon             the Estate

 21. CONTINGENT CLAIMS Claim filed in 17-09860 (u)                                                 0.00                           5,000.00                                              0.00                           5,000.00
     Claim filed in Debtor Principle personal bk case Atteberry 17-09860

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                          $71,141.00                          $19,700.00                                         $1,366.38                        $5,000.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   -1/26/21 per PI atty not viable, just have claim in another case yet, then can close; ck status w/ trustee in other
   case, still marshalling assets, estimate another year before can close.
   -1/23/21 req update from PI atty.
   -12/20 rev case w/ PI atty, and other trustee, if no movement,will start to close cases in early 2021. This case has a
   claim in the personal case, personal case needs to close and do distribution into this case before this one can close.
   -10/30/20 rev case w/ PI atty and other trustee, update atty
   -9/20 req status from PI atty
   -6/15/20 email PI atty for update.
   5/26/20-Proof of service on Order Sustaining Objection to Claim No. 13, 16, 21
   5/23/20-Order on Claim 3 of Fleetcor-Order ID: 339840
   5/23/20-Order on Claim 9-2 of Acar-Order ID: 339841
   5/23/20-Order on Claim 13 of Dex Media-Order ID: 339842
   5/23/20-Order on Claim 16 of Harborage Land -Order ID: 339843
   5/23/20-Order on Objection to claim 21 of Two Seas-Order ID: 339844
   -3/27/20 per Christine Herendeen, atty Mike Walker (PI) is changing firms, emailed Mike Walker and atty Robert E need
   new employment app.




LFORM1                                                                                                                                                                                                                            Ver: 22.03b
                                                            Case 8:17-bk-08036-MGW                            Doc 180
                                                                                                               FORM 1
                                                                                                                              Filed 04/21/21      Page 4 of 8
                                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                        Page:       4
                                                                                                 ASSET CASES
Case No:             17-08036        MGW      Judge: MICHAEL G. WILLIAMSON                                                              Trustee Name:                      ANGELA WELCH , TRUSTEE
Case Name:           Lookin Up Enterprises, Inc.                                                                                        Date Filed (f) or Converted (c):   07/13/18 (c)
                                                                                                                                        341(a) Meeting Date:               08/14/18
                                                                                                                                        Claims Bar Date:                   09/21/18
   March 09, 2020, 11:27 am -Objection to CLaim No 21 od Two Seas Marine Servies-Duplicate Claim
   March 09, 2020, 11:17 am -Objection to Claim No. 16 of Harborage Land Company -ISD
   March 09, 2020, 11:11 am -Objection to Claim No. 13 of Dex Media-Insufficient Documentation-No Back up
   March 09, 2020, 11:06 am -Objection to Claim No. 9-2 of Acar Leasing d/b/a GM Financial Leasing -ISD
   March 09, 2020, 10:57 am -Objection to Claim No. 3 of Fleetcor Technoligies-Insufficient Documentation
   -2/28/20 rev case w/ trustee in Atteberry case, waiting for PI. City of St. Pete; rev case w/ attys.
   -2/20 rev poc, needs obj
   -1/20 discuss case w/ atty
   -12/19 discuss case w/ atty
   -11/19 discuss ccase w/ atty
   -9/12/19 rev Walker issues
   -9/4/19 rev case, sent ltr to atty Michael Walker req update on PI case. discuss case w/ atty.
   -8/30/19 the personal case - Attebury which this estate has claim in, has converted from Ch. 11 to Ch 7. Trustee
   Christeen Herendeen.
   -8/20/19 meet w/ atty discuss case
   -8/14/19 review ch 11 case have claim in, having issues in that case.
   -7/19 discuss case w/ atty
   -4/15/19 discuss case w/ atty Eric J re ch 11 pymts / claim in personal case.
   -4/12/19 discuss case w/ atty eric J, filed Abandonment, sent ltr to PI atty Michael Walker for update on case, re claim
   in atteberrys personal case, discussed w/ UST.


   -7/25/18 to pick up records
   August 13, 2018, 01:44 pm -DMV SENT back 8/13/18
   -8/14/18 341 and concluded. Issues: reviewing UCCs etc to determine what if anything can sell; req addl docs; PI city
   of st pete
   -8/18 tt attty
   -9/26/18 call from Chris re wave runners explained again
   -10/18 working on reviewing docs
   -12/18 req addl docs, reviewing. SBA and bnk stmts. referral.
   -1/19 discuss case w atty
   -2/1/19 discuss case w/ atty, d to provide addl info on transfers and rev w/ bnk stmts to file cliam in other case
   17-09860, and potential coa. working on number for POC.




LFORM1                                                                                                                                                                                                      Ver: 22.03b
                                                            Case 8:17-bk-08036-MGW                          Doc 180
                                                                                                             FORM 1
                                                                                                                            Filed 04/21/21      Page 5 of 8
                                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                         Page:       5
                                                                                              ASSET CASES
Case No:            17-08036       MGW      Judge: MICHAEL G. WILLIAMSON                                                              Trustee Name:                      ANGELA WELCH , TRUSTEE
Case Name:          Lookin Up Enterprises, Inc.                                                                                       Date Filed (f) or Converted (c):   07/13/18 (c)
                                                                                                                                      341(a) Meeting Date:               08/14/18
                                                                                                                                      Claims Bar Date:                   09/21/18
   -3/19 file POC in personal case 17-09860 Alex & Diana Atteberry
   -3/29/19 lm for Tim Yensch at Independence bank.
   -3/29/19 draft Abandonment to atty to rev, req status on PI and transfer of funds from SBA to D issue.
   -3/29/19 call from TIm Y Independence bank, discussed status.


   Initial Projected Date of Final Report (TFR): 12/31/19          Current Projected Date of Final Report (TFR): 12/31/21




LFORM1                                                                                                                                                                                                    Ver: 22.03b
                                                       Case 8:17-bk-08036-MGW              Doc 180          Filed 04/21/21       Page 6 of 8
                                                                                              FORM 2                                                                                         Page:    1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:           17-08036 -MGW                                                                                      Trustee Name:                      ANGELA WELCH , TRUSTEE
  Case Name:         Lookin Up Enterprises, Inc.                                                                        Bank Name:                         Union Bank
                                                                                                                        Account Number / CD #:             *******0943 Checking Account
  Taxpayer ID No:    *******7607
  For Period Ending: 03/31/21                                                                                           Blanket Bond (per case limit):     $ 30,832,000.00
                                                                                                                        Separate Bond (if applicable):


           1             2                                 3                                           4                                            5                        6                   7
    Transaction      Check or                                                                                                  Uniform                                                       Account / CD
       Date          Reference                 Paid To / Received From                     Description Of Transaction         Tran. Code       Deposits ($)         Disbursements ($)         Balance ($)
                                                                                  BALANCE FORWARD                                                                                                          0.00
          08/10/18      4        Deanna Rojas                                     ACCOUNTS RECEIVABLE                         1121-000                     64.19                                          64.19
          08/10/18      4        Bryan & Heather Corsini                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       163.19
          08/10/18      4        William & Hunter Atteberry                       ACCOUNTS RECEIVABLE                         1121-000                     50.00                                       213.19
          09/02/18      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       312.19
          09/17/18      4        Rojas Deana                                      ACCOUNTS RECEIVABLE                         1121-000                     64.19                                       376.38
          10/02/18      4        Bryan & Heather Corsini                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       475.38
          11/06/18      4        Brian & Heather Corsini                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       574.38
          12/06/18      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       673.38
          01/06/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       772.38
          02/06/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       871.38
          03/08/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                       970.38
          04/05/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                     1,069.38
          05/07/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                     1,168.38
          05/28/19               Union Bank                                       BANK SERVICE FEE                            2600-000                                             15.00             1,153.38
          06/05/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                     1,252.38
          06/25/19               Union Bank                                       BANK SERVICE FEE                            2600-000                                             15.00             1,237.38
          07/12/19      4        Corsini                                          ACCOUNTS RECEIVABLE                         1121-000                     99.00                                     1,336.38
          08/15/19               Trsf To Axos Bank                                FINAL TRANSFER                              9999-000                                           1,336.38                  0.00




                                                                                                                        Page Subtotals                   1,366.38                 1,366.38
                                                                                                                                                                                                     Ver: 22.03b
LFORM24
                                                     Case 8:17-bk-08036-MGW             Doc 180          Filed 04/21/21             Page 7 of 8
                                                                                           FORM 2                                                                                           Page:    2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          17-08036 -MGW                                                                                       Trustee Name:                      ANGELA WELCH , TRUSTEE
  Case Name:        Lookin Up Enterprises, Inc.                                                                         Bank Name:                         Union Bank
                                                                                                                        Account Number / CD #:             *******0943 Checking Account
  Taxpayer ID No:    *******7607
  For Period Ending: 03/31/21                                                                                           Blanket Bond (per case limit):     $ 30,832,000.00
                                                                                                                        Separate Bond (if applicable):


          1            2                               3                                            4                                               5                        6                  7
    Transaction    Check or                                                                                                    Uniform                                                      Account / CD
       Date        Reference                 Paid To / Received From                    Description Of Transaction            Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)

                                                                                                    COLUMN TOTALS                                        1,366.38                1,366.38                0.00
                                                                                                        Less: Bank Transfers/CD's                            0.00                1,336.38
                                                                                                    Subtotal                                             1,366.38                  30.00
                                                                                                        Less: Payments to Debtors                                                   0.00
                                                                                                    Net
                                                                                                                                                         1,366.38                  30.00




                                                                                                                        Page Subtotals                        0.00                   0.00
                                                                                                                                                                                                    Ver: 22.03b
LFORM24
                                                      Case 8:17-bk-08036-MGW               Doc 180          Filed 04/21/21             Page 8 of 8
                                                                                              FORM 2                                                                                                    Page:      3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:           17-08036 -MGW                                                                                         Trustee Name:                       ANGELA WELCH , TRUSTEE
  Case Name:         Lookin Up Enterprises, Inc.                                                                           Bank Name:                          Axos Bank
                                                                                                                           Account Number / CD #:              *******0556 Checking Account
  Taxpayer ID No:    *******7607
  For Period Ending: 03/31/21                                                                                              Blanket Bond (per case limit):      $ 30,832,000.00
                                                                                                                           Separate Bond (if applicable):


           1             2                              3                                              4                                                 5                          6                         7
    Transaction      Check or                                                                                                     Uniform                                                               Account / CD
       Date          Reference                Paid To / Received From                      Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                 BALANCE FORWARD                                                                                                                       0.00
          08/15/19               Trsf In From Union Bank                         INITIAL WIRE TRANSFER IN                        9999-000                    1,336.38                                             1,336.38

                                                                                                       COLUMN TOTALS                                         1,336.38                       0.00                   1,336.38
                                                                                                           Less: Bank Transfers/CD's                         1,336.38                       0.00
                                                                                                       Subtotal                                                  0.00                       0.00
                                                                                                           Less: Payments to Debtors                                                        0.00
                                                                                                       Net
                                                                                                                                                                 0.00                       0.00
                                                                                                                                                                               NET                             ACCOUNT
                                                                                                       TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                                       Checking Account - ********0943                      1,366.38                        30.00                        0.00
                                                                                                       Checking Account - ********0556                            0.00                        0.00                 1,336.38
                                                                                                                                               ------------------------    ------------------------   ------------------------
                                                                                                                                                            1,366.38                        30.00                  1,336.38
                                                                                                                                               ==============             ==============              ==============
                                                                                                                                                (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                           Transfers)               To Debtors)                    On Hand




                                                                                                                           Page Subtotals                    1,336.38                        0.00
                                                                                                                                                                                                                  Ver: 22.03b
LFORM24
